          Case 1:20-cr-00351-SHS Document 36 Filed 06/15/21 Page 1 of 1


                                                      U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York


                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007



                                                      June 15, 2021
BY ECF

Hon. Sidney H. Stein
United States District Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007

       Re:     United States v. Inigo August Philbrick, 20 Cr. 351

Dear Judge Stein:

        The Government respectfully requests to adjourn its deadline to complete discovery,
currently set for June 18, 2021, and the pretrial conference scheduled for June 22, 2021, for an
additional 60 days. The Government requests these adjournments because the parties are in
discussions regarding a potential resolution of the case, and the parties require additional time to
pursue these discussions. The Government will produce discovery to the defendant on a rolling
basis but seeks an additional 60 days to complete discovery given that discovery is voluminous.
In addition, the Government requests that the Court exclude time under the Speedy Trial Act
pursuant to 18 U.S.C. § 3161(h)(7) until the date of the next pretrial conference so that the parties
may pursue their discussions regarding a pretrial disposition and the defendant may review the
discovery and consider any potential pretrial motions. The defendant consents to the requested
adjournments and the exclusion of time.

                                                      Respectfully submitted,

                                                      AUDREY STRAUSS
                                                      United States Attorney

                                              By:     ________________________________
                                                      Cecilia E. Vogel
                                                      Jessica Feinstein
                                                      Assistant United States Attorneys
                                                      (212) 637-1084/1946

cc: Jeffrey Lichtman, Esq., and Jeffrey Einhorn, Esq., via ECF
